Case 6:18-cv-01100-EFM-ADM Document 136-15 Filed 10/01/19 Page 1 of 2




                                                                         Ann Marie Arcadi
                                                                                    Partner
                                                                              214.862.0063
                                                         annmarie.arcadi@arcadijackson.com

October 1, 2019


Via E-mail
Martin Seidel                                     Joseph T. Niczky
Willkie Farr & Gallagher LLP                      Willkie Farr & Gallagher LLP
787 Seventh Avenue                                787 Seventh Avenue
New York, NY 10019-6099E-mail:                    New York, NY 10019-6099
mseidel@willkie.com                               E-mail: jniczky@willkie.com


Re:    Lawson v. Spirit AeroSystems, Inc., Civil Action No. 6:18-cv-01100-EFM-ADM

Dear Counsel:

I write to correct some of the misstatements contained in Joe’s email dated September 30,
2019, and to address your recent proposal that Spirit turn over all of the Spirit ESI at issue
(~322,000 documents) so that Lawson can conduct his own TAR.

First, Spirit declines to turn over the Spirit ESI to Lawson so that Lawson can conduct his
own TAR. Based on the sampling exercises conducted to date, 95% of the ~322,000
documents at issue are likely non-responsive to Lawson’s requests on business overlap
and/or are not relevant to this litigation. These documents also undoubtedly include
attorney-client privileged communication and attorney work product, Spirit proprietary
information unrelated to this case, and confidential third-party and customer
information. Additionally, we strongly disagree with your statement that turning over all
~322,000 documents at this juncture would “help the parties avoid costly motion practice
on the issue of fee-shifting.” As you know, Spirit’s TAR is already underway (per
Lawson’s directive) and Spirit is already incurring costs associated with same. Your
proposal was sent the afternoon before Spirit’s motion on cost/fee shifting is required to be
filed, eleven days after Spirit asked you whether Lawson wanted Spirit to proceed with the
TAR review, and four days after Spirt indicated that the TAR process had already
begun. Your proposal also did not include any comparative costs/fees associated with
Lawson’s proposed TAR process.




                                   ARCADI JACKSON, LLP
                                2911 Turtle Creek Blvd., Suite 800
                                        Dallas, TX 75219
                                          214.865.6458
Case 6:18-cv-01100-EFM-ADM Document 136-15 Filed 10/01/19 Page 2 of 2




Second, with respect to Spirit’s TAR, Spirit did not indicate that we “will cut off the review
when [we] are confident there are no more responsive documents.” Rather, consistent with
standard TAR practices, we will end the TAR when a defensible and reasonable recall is
achieved and the cost of continuing the review to find any remaining responsive documents
outweighs any benefit.

Third, your email omits that, during the call, we specifically addressed your concern
regarding “potential for under-coding of responsive material” by first level reviewers. As
indicated during the call, there are multiple layers of quality control that prevent under-
coding or incorrect coding from impacting the TAR process. In addition to the AI’s
automatic detection of discrepancies between how a reviewer codes a document and how
the system believes a document should be coded, the Arcadi Jackson team’s quality control
review will include a review of certain non-responsive documents for this purpose.

Fourth, your email raises general concerns regarding the cost of Legility’s contract
reviewers & project managers. Although we do not believe these rates are unreasonable or
significantly above market, as indicated on our call, Legility’s contract reviewers also have
participated in multiple matters for Spirit and we are therefore able to leverage their
historical knowledge around Spirit’s business and its documents. The experience level and
knowledge base of these reviewers helps ensure that the first level review is more accurate
and more efficient.

During our call, we indicated that we would produce documents responsive to those RFPs
served by Lawson on Spirit’s business/overlap of business with Arconic and relationship
with Arconic, even though all of those RFP numbers are not specifically listed in the
Court’s Oder dated April 26, 2019.

Finally, we wanted to clarify that the estimated $250,000-$400,000 cost does include an
estimate of the Arcadi Jackson attorney time that will be required in connection with the
TAR.

Please let me know if you would like to discuss these issues further.


                                                      Sincerely,

                                                      /s/Ann Marie Arcadi

                                                      Ann Marie Arcadi




                                              2
